WHERE there were articles of submission to Arbitrators, though no express promise to abide the award, and no express power given, to award money, and no ‘express power given to award releases, and notes were given to enforce the award, and put into the hands of the Arbitrators to be endorsed down.
THE Court held, that the parties were bound by the award, that the awarding releases was good, that the awarding money ivas good, and that an action of assumpsit on the award could be maintained. Arbitration notes have been decided by the Supreme Court to be void.